BOWNES, Circuit Judge
(dissenting).
I continue to adhere to my majority opinion in Costa II, 706 F.2d 1 (1st Cir. 1982), and briefly state why I think my brethren are wrong.
It seems clear to me that there were not two separate jobs at issue here; the city gave up its distinction between police officers and police women in 1974, prior to the employment decisions at issue here. Thus, *13the height requirement was uniformly applied to all male and female applicants for police officer positions.
Plaintiff established a prima facie case by showing that the height requirement acted more harshly on women than men. The city’s attempt to defend on the basis of its hiring only women fails in light of Connecticut v. Teal, 457 U.S. 440, 102 S.Ct. 2525, 73 L.Ed.2d 130 (1982). The final statistical outcome of a hiring process, according to Teal, is irrelevant in assessing the strength of a plaintiff’s prima facie case. Rather, the analysis focuses on the step of the hiring process that plaintiff claims is discriminatory; here, the height requirement. General population statistics are sufficient to determine whether a height requirement discriminates against women; there is no need for a plaintiff to resort to statistics that reflect the actual applicant pool. See Dothard v. Rawlinson, 433 U.S. 321, 330, 97 S.Ct. 2720, 2727, 53 L.Ed.2d 786 (1977).
The majority errs by focusing on the wrong aspect of Teal. It attempts to distinguish this case from Teal by pointing to the employer’s motivation. In Teal, as the majority correctly notes, the employer included additional factors in its hiring process to compensate for one discriminatory element in that process. Here, the city’s motivation for the second round of hiring was not to compensate for initial discrimination. This distinction, however, is of no moment. The Court in Teal was not concerned with the employer’s reason for including additional factors in its hiring process. The crucial issue for the Court was the employer’s attempt to point to the end results (bottom line) of its hiring process to justify the discriminatory element. This is precisely what New Bedford is attempting in this case and what Teal prohibits.